EXHIBIT 10.3
TOLLING AGREEMENT
     This Tolling Agreement is entered into between Juniper Networks, Inc.
(“Juniper” or “the Company”), by and through the Special Litigation Committee of
its Board of Directors (the “SLC”), and Scott Kriens (“Kriens”). Juniper and
Kriens are collectively referred to as “the Parties.”
     WHEREAS, certain claims have been asserted against Kriens derivatively on
behalf of Juniper in the following actions: In re Juniper Networks, Inc.
Derivative Actions, United States District Court for the Northern District of
California, Case No. C 06-03396 JW; and In re Juniper Networks, Inc. Derivative
Litigation, Santa Clara County Superior Court, Lead Case No. 1:06CV064294
(collectively, the “Derivative Actions”);
     WHEREAS, the SLC has reached an agreement in principle with the plaintiffs
in the Derivative Actions under which all claims asserted on Juniper’s behalf in
the Derivative Actions will be assigned to Juniper;
     WHEREAS, the SLC believes that the factual record with respect to the
claims asserted against Kriens in the Derivative Actions may be incomplete at
this time due to Lisa Berry’s failure to cooperate in the investigations by
Juniper’s Audit Committee and SLC, and therefore the SLC has concluded, out of
an abundance of caution, that the claims asserted against Kriens should be
dismissed without prejudice and preserved so that the SLC can make a final
determination, based upon further developments in the S.E.C. v. Berry lawsuit
and any other potential governmental actions against Defendant Berry arising out
of or related to her conduct while employed at Juniper, as to whether the claims
against Kriens should be pursued in whole or in part;
     NOW, THEREFORE, the Parties agree as follows:
     1. This Tolling Agreement applies to any claims Juniper may have against
Kriens arising out of or related to Juniper’s stock option granting practices
(including but not limited to any claims that have been asserted previously
against Kriens in the Derivative Actions and are being assigned to Juniper in
connection with the partial settlement of the Derivative Actions), and any
counter-claims that Kriens may raise against Juniper in response to the
assertion of such claims. Such claims and counter-claims are collectively
referred to as “Claims” in this Tolling Agreement.
     2. Any statute of limitations and any other defense in law or equity
relating solely to the passage of time is tolled from the Effective Date of this
Tolling Agreement with respect to the Claims.
     3. Juniper will dismiss, without prejudice, all claims against Kriens in
the Derivative Actions. In any subsequent action brought directly by Juniper
against Kriens, or in the event Juniper seeks to add Kriens as a defendant in In
re Juniper Networks, Inc. Derivative Litigation pending in California state
court, referred to above, Kriens agrees not to raise as a defense the fact that
Juniper’s claims against him in the Derivative Actions were dismissed without
prejudice.

 



--------------------------------------------------------------------------------



 



     4. Kriens agrees not to object to, or otherwise oppose the partial
settlement of the Derivative Actions as set forth in that certain Stipulation of
Settlement between Juniper and all parties to those actions except Kriens,
Marcel Gani and Lisa Berry (attached hereto as Exhibit A).
     5. This Tolling Agreement may be terminated by mutual written agreement of
the Parties at any time. This Tolling Agreement may also be terminated
unilaterally by either Party upon written notice to the other Party. In the case
of termination by Kriens said notice shall be delivered by e-mail and registered
mail to Scott B. Schreiber, Arnold & Porter, 555 Twelfth Street, NW, Washington,
DC 20004, scott.schreiber@aporter.com; and in the case of termination by Juniper
said notice shall be delivered by e-mail and registered mail to Nina F. Locker,
Wilson Sonsini Goodrich & Rosati, 650 Page Mill Road, Palo Alto, CA 94304,
nlocker@wsgr.com. The termination pursuant to said notice shall be effective
sixty (60) days after the date said notice is sent.
     6. Unless terminated earlier pursuant to the provisions of Paragraph 4
above, this Tolling Agreement will automatically terminate twelve (12) months
from its Effective Date.
     7. The Effective Date of this Tolling Agreement is the date of entry by the
United States District Court for the Northern District of California of an Order
dismissing without prejudice all claims asserted against Kriens in In re Juniper
Networks, Inc. Derivative Actions, United States District Court for the Northern
District of California, Case No. C 06-03396 JW ..
     8. Nothing in this Tolling Agreement shall be taken as an admission by any
of the Parties as to the applicability, running, expiration or non-expiration of
any statute of limitations or similar rule of law or equity prior to the
Effective Date of this Tolling Agreement.
     9. Nothing in this Tolling Agreement shall have the effect of reviving any
Claims that are otherwise barred by the applicable statute of limitations or
similar rule of law or equity prior to the Effective Date of this Tolling
Agreement.
     10. This Tolling Agreement is not, and shall not be construed to be, an
admission or indication that either Party bears any actual or potential
liability to any other person (whether or not a Party to this Tolling Agreement)
on any claims whatsoever, nor shall it be asserted or construed to be a waiver
of any claim that either Party may have against the other Party.
     11. No waiver, modification, extension or addition to this Tolling
Agreement shall be valid unless in writing and signed by the Parties.
     12. This Tolling Agreement shall be governed by the laws of the State of
Delaware without giving effect to its conflict of laws principles.
     13. This Tolling Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors, assigns and legal
representatives.

2



--------------------------------------------------------------------------------



 



     14. This Tolling Agreement may be executed in counterparts, each of which
shall be deemed an original. A faxed signature shall be deemed an original
signature for the purpose of this Tolling Agreement.

          DATED: August 25, 2008   /s/ Scott Kriens           Scott Kriens
 
        DATED: August 25, 2008   JUNIPER NETWORKS, INC.
 
       
 
  By:   /s/ Scott B. Schreiber
 
       
 
      Scott B. Schreiber     Arnold & Porter LLP     Counsel for Juniper
Networks, Inc.,     by its Special Litigation Committee

3